Case 20-10343-LSS Doc 2877 Filed 05/03/21 Pagelof5

hm

¢-IA-2o2z|
Your Henrs), QN1 MAY -3 AMI: 32
ko 0 be rea LH glue o Lleer
ape, hal 21 rercardad > Khe POC, Fo Le ponerse
lang. feringe of the DSA, heed) Cremes aAgamel
| fect pramiPine hownages sebselel *egfduck Lhe.

: ‘ af Zhe Cette Comanctlicl

| Dbe snouldl Kane AX ISK wccteona tovelel
? Cems pry cvanral-«
: ad mumble? of comp Lake

| fale sm) Com parston. Gat the SA, hes mses

|| Cerne:

' F Laer supfyerect for Ségn4 peaths Aes Diana
4g abuse. rif Lacie Os tnt a a S54 celunilerdy

| am GBugtare Blo, routs:

f

og aunel

 

 

 

 

 
 
 
 

thet OP nue, mit oruce, mpanbioned the moeleatalir ©
Tho eyplruan a The CAeuucet of ang ced ~ Lorceseet
ado seaall nt haut Ro fhe at Taawl- on, |

. Le soenn Lamba teat Zi ot Canna Ha rth ct

 
 

Case 20-10343-LSS Doc 2877 Filed 05/03/21 Page 2of5

Lo dhe Asal Crema. 4 B54 fe end echileg) 10 Meu.
sneprenasanesie palaa ) Nap d str. decatt Gon) /d0 Geode

4 What «a Sbysare of ofjerenrr. sowethe Za _
eM i ll Hane aw
Neakewlal that amen. S da Kame? currant BQ.

 

   
 

of this. tateg widel a
DS am 68 quand obd and Lowe a.

ee ce

amare hd Ce oe
_ hts tes. gitieee em) LAs

Sg Tic th gan Ot ip
me Longer asfeet. At idysans abick O cowhd nolL

aaed, Zo. Kater. hey ee ee anc feller

 
  

BSA cate’ . 7

Popusfitty,,

   

 
I gees alls off on ty thesagh) hia
ale % emit. 0, os. _
——— £a- ewe

 

Case 20-10343-LSS Doc 2877 Filed 05/03/21 Page3of5

eat anck Jeatemeante 0.

perks) BO.A's and. the.

 

 

 

 

 
 

Case 20-10343-LSS Doc 2877 Filed 05/03/21 Page4of5

The UPS Store #3683®
3963 S. HIGHWAY 97
SAND SPRINGS, OK 74063
918-241-3297 fax

FAX

Company AVA Lau) | Phone number Ler gour Marna!

 

 

 

 

 

 

tr (A
Fax number _(-@@%-37¢ -Z2 705" Fax number
Date - 24-21 Total pages 5
jo number
COMMENTS
|

 

 

 

bm | ee lr}

 

 
Case 20-10343-LSS Doc 2877 Filed 05/03/21 Page5of5

 

 

PH eb ifs Sersor—

ae”

RE en oe re ee re oe ee ee

in
ont

[°86/ FL Vonfeerignay
FOR ZYOU\UL #e§
oro Meee. po

meet OL Cie EOS Nd Zz:

TR ee ig ON Deal year

20d

 

 
